COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Reliable Business Resources, LLC d/b/a RBR Machine, RLB
                          Properties, Ltd. Greek Lake Equities, LLC, Robert Kattula, Andrew
                          Kattula and Custom Spring Manufacturing, LLC v. Rodger Brogdon
                          and Cheryl Brogdon

Appellate case number:    01-20-00831-CV

Trial court case number: 2020-03178

Trial court:              190th District Court of Harris County

        Appellants have filed an accelerated appeal from an order signed November 24, 2020,
granting appellees’ motion to increase the amount of the bond set in the original temporary
injunction order signed November 2, 2020. In its November 24, 2020 order, the trial court ordered
appellants to post an additional bond of $411,000, or to pay a cash deposit in lieu of that amount,
on or before December 18, 2020.
      Appellants have filed an emergency motion for temporary relief to stay the November 24,
2020 order. The Court orders appellees to file a response to appellants’ emergency motion by
Wednesday, December 31, 2020.
       Pending the Court’s receipt and review of appellees’ response to the emergency motion,
the Court grants the motion and orders the November 24, 2020 order requiring the posting of the
additional $411,000 bond, or a cash deposit in lieu of that amount, stayed.
       It is so ORDERED.

Judge’s signature: ____Justice Peter Kelly______________________
                    Acting individually  Acting for the Court


Date: __December 18, 2020________